Title: To Thomas Jefferson from James Gilbreath, 28 December 1807
From: Gilbreath, James
To: Jefferson, Thomas


                        
                            
                            
                            Indiana Territory Randolph Cty.December 28 1807
                        
                        The Petition of the Subscribers Citizens of the said County, humbly shewith that your Petitioners feel some
                            Interest in the appointment of a Territorial Judge in the room of the late Thomas T. Davis deceased. They therefore beg
                            leave to recommend the Honble. Benjamin Park as a person possessing in the highest degree the confidence of his fellow
                            Citizens; and whose legal information—his acquaintance with the Rules & practice of our General Court and his
                            knowledge of the Statute laws of this Territory, qualify him in an eminent degree for that Office—Your Petitioners have no
                            hesitation in declaring to you Sir, their impression founded on their knowledge of Mr. Parks, standing in this Country,
                            & the confidence reposed in his integrity by his fellow Citizens that the appointment (should it be found
                            consistent with your arrangements to confer it on him) will meet the approbation of a large majority of the people of this
                            Territory—And your Petitioners as in duty bound will ever pray &c
                        
                            Jas Gilbreath
                            
                            
                                and 86 other signatures
                            
                        
                    